DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant has used the term “Allam-Fetvedt cycle” in the claim. Yet in the specification only uses the term “Allam” cycle. The examiner has confirmed from GOOGLE Define that both these expressions are legitimate expressions for the same thing in the art1.     

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant uses the term “semi-open C02-based power cycle”. Examiner could not find this term discussed in the specification and is not sure if it is shown on the drawings. In fact, the examiner could not find either the terms “semi-open” nor “power cycle” mentioned in the specification. 
112(a) Wands Factors Consideration from MPEP 2164.01(a)
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure (specification) does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
The breadth of the claims;
There is only one claim that spans a process for removing CO2 from air. 
The nature of the invention;
The nature of the invention is a way to clean up the atmosphere and produce energy. 
The state of the prior art; 
The prior art is well developed at least for separating CO2 from the atmosphere and isolating its O2.
The level of one of ordinary skill; 
The practitioner in this art would be at least a bachelors degree.   
The level of predictability in the art; 
The art is predictable.
The amount of direction provided by the inventor;
The inventor has not provided sufficient direction. The phrase “semi-open C02-based power cycle” is not mentioned in the specification.   
The existence of working examples; and
There are no working examples for the claimed phrase “semi-open C02-based power cycle”.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.   
An undue amount of experimentation could be required to avoid infringing on the inventor’s work. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Per 37 CFR 1.75 (i) please paragraph (further indent) the claim.

Claim recites the limitation "the combustor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

The term “sufficiently concentrating” is a relative term which renders the claim indefinite. The term “sufficiently concentrating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the concentration level or range of the CO2? What is the purpose for concentrating the CO2?
Relatedly, the phrase “retaining a balance of O2” is not understood. What is the O2 balanced with respect too?    

The claim expression “as in the semi-open Allam-Fetvedt cycle” is indefinite because it is not understood what aspects of this cycle are being referenced.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 (as best understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009120779 A2.
A process for removing C02 from air (¶0010 2nd sentence and “produce a first hydrocarbon stream and a secondary gas stream comprising carbon dioxide”); creating a mixture of C02 and 02 (¶0011) ; sufficiently concentrating the C02 while retaining a balance of 02; relaying the C02-02 mixture (¶0013) toward the combustor (134, 410, 610) of an oxygen-fueled combustor (¶0048 “the combustor 134 may be referred to as an “oxygen combustor”) that is part of a semi-open C02-based power cycle (¶0027, ¶0057 last sentence); combusting the C02-02 mixture with a mixture of hydrocarbons; separating, recycling, and exporting the resultant C02 and H20 as in the semi-open Allam-Fetvedt cycle.

Conclusion
Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  

Because the US Patent Office grants patents affording applicants exclusionary rights to make, sell, use or import subject matter twenty (20) years from the date of the filing of the patent application, any amendments made to the application must be previously supported by the originally filed application papers which establish that filing date.  Amendments submitted to a patent application NOT previously supported by the originally filed documents are considered “new subject matter” and are NOT entered into the application.  The filing date attributed to this application is 9/7/2018.

See MPEP 2163.06 “Stated another way, information contained in any one of the specifications, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Allam-Fetvedt Cycle or Allam Cycle is a process for converting gaseous fuels into thermal energy, while capturing the generated carbon dioxide and water. This zero emissions cycle was validated at a 50 MWth natural gas fed test facility in La Porte, Texas in May 2018.